Exhibit 10.1

 

LOAN EXTENSION AGREEMENT

 

This Loan Extension Agreement is dated as of this 28th day of December, 2005, by
and between Wachovia  Bank, National Association, a national banking association
with a place of business at One Boston Place, Boston, Massachusetts (the
“Lender”), ALLTX, LLC, a Delaware limited liability company with an office at
One Boston Place, Boston, Massachusetts  02108 (the “Borrower”), in
consideration of the mutual covenants contained herein and the benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, the Lender and the Borrower have entered into a certain loan
arrangement (the “Loan Arrangement”), which Loan Arrangement is evidenced by,
among other documents and instruments, a certain Loan Agreement dated as of
September 15, 2005 (the “Loan Agreement”; capitalized terms used herein shall
have the meanings given in the Loan Agreement) and that certain Promissory Note
dated as of September 15, 2005 made by the Borrower payable to the Lender in the
original principal amount of $5,556,347.50 (the “Note”); and

 

WHEREAS, the Borrower has requested that the Lender extend the maturity date of
the Note as set forth herein and the Lender has agreed to do so upon the terms
and conditions set forth herein.

 

NOW, THEREFORE, it is agreed by and between the Lender and the Borrower as
follows:

 


1.             THE LENDER AND THE BORROWER HEREBY AGREE THAT THE MATURITY DATE
OF THE NOTE IS EXTENDED UNTIL JULY 3, 2006.  UNTIL THE MATURITY DATE, THE
BORROWER SHALL CONTINUE TO PAY, AS AND WHEN DUE, ALL PRINCIPAL AND ACCRUED AND
UNPAID INTEREST REQUIRED PURSUANT TO THE TERMS OF THE LOAN AGREEMENT AND THE
NOTE.


 


2.             THE BORROWER ACKNOWLEDGES AND AGREES THAT, AS OF THE DATE HEREIN,
THE OUTSTANDING PRINCIPAL BALANCE DUE UNDER THE NOTE IS $5,556,347.50.


 


3.             UPON THE EXECUTION HEREOF, THE BORROWER SHALL PROVIDE THE LENDER
WITH WRITTEN EVIDENCE THAT THE MATURITY DATES OF THE BCP LOAN AND THE REIT LINE
HAVE BEEN EXTENDED FOR A TERM ENDING NO EARLIER THAN JANUARY 1, 2007.


 


4.             UPON THE EXECUTION HEREOF, THE BORROWER SHALL PAY TO THE LENDER
AN EXTENSION FEE OF $23,280.00, IN ADDITION TO ALL FEES AND EXPENSES INCURRED BY
THE LENDER IN CONNECTION WITH THE LOAN ARRANGEMENT.


 


5.             PROVIDED NO DEFAULT OR EVENT OF DEFAULT SHALL THEN BE IN
EXISTENCE, THE LENDER SHALL EXTEND THE MATURITY DATE FOR AN ADDITIONAL PERIOD
THROUGH JANUARY 1, 2007, UPON THE SATISFACTION OF THE FOLLOWING CONDITIONS:

 

--------------------------------------------------------------------------------


 


5.1           PAYMENT BY THE BORROWER OF AN EXTENSION FEE EQUAL TO 42 BASIS
POINTS OF THE OUTSTANDING BALANCE OF THE NOTE AS OF JULY 3, 2006; AND


 


5.2           THE BORROWER PROVIDES WRITTEN NOTICE TO THE LENDER OF ITS REQUEST
FOR AN EXTENSION OF THE MATURITY DATE NO LATER THAN JUNE 3, 2006.


 


6.             THE BORROWER ACKNOWLEDGES AND AGREES THAT ANY AND ALL COLLATERAL
GRANTED BY THE BORROWER OR ANY OTHER PARTY TO SECURE THE OBLIGATIONS OF THE
BORROWER UNDER THE NOTE AND THE LOAN AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL CONTINUE TO SECURE THE OBLIGATIONS OF THE BORROWER TO THE
LENDER.


 


7.             IT IS INTENDED THAT THIS EXTENSION AGREEMENT TAKE EFFECT AS AN
INSTRUMENT UNDER THE SEAL OF THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. 
THIS EXTENSION AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH
RESPECT TO THE MATTERS SET FORTH HEREIN AND SHALL NOT BE MODIFIED BY ANY PRIOR
ORAL OR WRITTEN DISCUSSIONS.

 

2

--------------------------------------------------------------------------------


 

 

 

ALLTX, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

Boston Capital Real Estate Investment Trust, Inc., a

 

 

 

Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey H. Goldstein

 

 

 

 

Name:

Jeffrey H. Goldstein

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Peter D. Leahy

 

 

 

 

 

Peter D. Leahy

 

 

 

 

 

Senior Vice President

 

 

 

 

 

 

 

ACKNOWLEDGED, CONSENTED TO AND AGREED:

 

 

 

 

 

 

 

 

 

BCP FUNDING, LLC, a Delaware limited liability
company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Boston Capital Companion Limited Partnership,

 

 

 

a Delaware limited partnership, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Boston Capital Partners II Corporation, a
Delaware corporation, its sole general
partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey H. Goldstein

 

 

 

 

 

Name:

Jeffrey H. Goldstein

 

 

 

 

Title

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALLTX GP, LLC, a Delaware limited

 

 

 

 

liability company

 

 

 

 

 

 

 

 

 

By:

Boston Capital Real Estate

 

 

 

 

 

Investment    Trust, Inc., a

 

 

 

 

 

Maryland corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey H. Goldstein

 

 

 

 

 

 

Name:

Jeffrey H. Goldstein

 

 

 

 

 

Title:

President

 

3

--------------------------------------------------------------------------------